UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
DONNA WHITE, Case No. l:l7-cv-212
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.
GE HEALTHCARE, INC. et al., ORDER
Defendants.

This matter is before the Court following a telephone status conference held on March 5,
2019. The Court hereby ORDERS the following:

l. Defendant shall have its consulting expert conduct a non-destructive review of the
existing tissue sample and, before doing any testing or analysis, notify plaintiff and
the Court of the consulting expert’s findings

2. Plaintiff’s motion for extension of time to exchange a witness list and summary (Doc.
4'7) is GRAN'I`ED.l Plaintiff shall exchange the witness list and summary with
defendant within twenty-eight (28) days. Thereafter, defendant is GRANTED an
additional twenty-eight (28) days to respond to the witness list and summary.

3. The discovery deadline in this matter is extended an additional thirty (30) days until
April 4, 2019. Defendant shall produce to plaintiff the documents that were
previously produced to plaintiff’s former attorney. At this time, defendant is not
obligated to answer plaintiffs discovery requests, including interrogatories, requests

for admission, and requests for production of documents

 

1 The Court notes that plaintiff propounded her discovery requests on defendant on February 25, 2019, less than 30
days before the discovery deadline of March 7, 2019 and in violation of the Court’s standing order on civil
procedures However, in light of plaintist pro se status, the Court finds that an extension of the discovery deadline

is still justified

4. A follow-up telephone status conference is scheduled for Monday, April 8, 2019 at 3
P.M. Plaintiff may address any deficiencies in discovery and whether she is entitled
to additional discovery at the conference

IT IS SO ORDERED.

Date: 3{ 242

    

Karen L. Litkovitz
United States Magistrate Judge

